            Case 3:19-cv-01127-MEM Document 17 Filed 05/12/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY A. DAMON,                             :

                                              :
                        Plaintiff                 CIVIL ACTION NO. 3:19-1127
                                              :
                   v.
                                              :      (JUDGE MANNION)
ADVANCED ALARM SECURITY
SYSTEMS, INC.,                                :


                        Defendant             :


                                            ORDER
         In light of the memorandum issued this same day, IT IS HEREBY

ORDERED THAT:

         (1)       The report and recommendation of Judge Mehalchick, (Doc.
                   14), is ADOPTED IN ITS ENTIRETY;
         (2)       The plaintiff’s second amended complaint, (Doc. 11), is
                   DISMISSED WITH PREJUDICE, pursuant to 28 U.S.C.
                   §1915(e)(2)(B);
         (3)       The plaintiff is DENIED leave to file a third amended complaint
                   based on futility; and
         (4)       The clerk of court is directed to CLOSE this case.

                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Dated: May 12, 2020
19-1127-01-ORDER
